The complaint sufficiently alleges the public right to pass over and along the beach in front of defendant’s premises between high and low-water mark, which is recognized as a natural public highway. (People v. Steeplechase Park Co., 218 N. Y. 459.) If in fact defendant has title to the land in question, the burden is upon him to plead and prove it as matter of defense. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.